DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 21, 25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0250171, hereinafter Yu), further in view of Haba (US 2020/0013637, hereinafter Haba).
            With respect to claim 1, Yu discloses a method comprising: bonding (para 0017) an integrated circuit die (114 of Fig. 4) to a first semiconductor substrate (170); dispensing a molding compound (130 of fig. 5) over the first semiconductor substrate and around the integrated circuit die; forming a redistribution structure (para 0023; fig. 9;  redistribution structure comprises of 132, 138 and 140) over the molding compound and the integrated circuit die, wherein the redistribution structure is electrically connected to the integrated circuit die (para 0024); and performing a singulation process (para 0057) through the redistribution structure, the molding compound, and the first semiconductor substrate (Fig. 27). Yu in the same embodiment does not explicitly disclose that the first semiconductor substrate is free of active devices, however, In another embodiment Yu discloses that the first semiconductor substrate is free of active devices (para 0060; substrate is free of active devices). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s first embodiment by adding the adding the disclosure of second embodiment in order to manufacture a semiconductor device according to required specifications.
	Yu does not disclose performing singulation while the integrated circuit die remains attached to the first semiconductor substrate.
	In analogous art, Haba discloses performing singulation while the integrated circuit die remains attached to the first semiconductor substrate (3 of Fig. 1E – 1G and para 0034 as well as claim 13).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Yu’s disclosed invention and keep carrier substrate attached while singulation process is complete to provide additional support to the integrated circuit devices against vibration. 
            With respect to claim 21, Yu/Haba discloses a method comprising: directly bonding (para 0017) a first oxide layer (116) of an integrated circuit die (114 of fig. 4) to a second oxide layer (108) on a first semiconductor substrate (100); and wherein the first oxide layer is disposed on a backside of the integrated circuit die (116 is on the back side of 114); dispensing a molding compound (130 of fig. 5) over the second oxide layer and around the integrated circuit die; and forming a redistribution structure (para 0023; fig. 9;  redistribution structure comprises of 132, 138 and 140) over the molding compound and the integrated circuit die, wherein the redistribution structure is electrically connected to the integrated circuit die (para 0024); and performing a singulation process (para 0057) through the redistribution structure, the molding compound, and the first semiconductor substrate (fig. 27). Yu in the same embodiment does not explicitly disclose that the first semiconductor substrate is free of active devices. In another embodiment Yu discloses that the first semiconductor substrate is free of active devices (para 0060; substrate is free of active devices). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s first embodiment by adding the adding the disclosure of second embodiment in order to manufacture a semiconductor device according to required specifications.
Yu further discloses after forming the redistribution structure, singulating the first semiconductor substrate and the redistribution structure (para 0021), wherein after singulation the first semiconductor substrate and the redistribution structure are coterminous (fig. 27).
	 Additionally, Haba also discloses after forming the redistribution structure, singulating the first semiconductor substrate and the redistribution structure, wherein after signulating the first semiconductor substrate and the redistribution structure, the first semiconductor substrate and the redistribution structure are coterminous. (3 of Fig. 1E – 1G and para 0034 as well as claim 13 and sides of the structure is indeed coterminous).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Yu’s disclosed invention and keep carrier substrate attached while singulation process is complete to provide additional support to the integrated circuit devices against vibration. 
With respect to claim 2, Yu further discloses wherein the integrated circuit die comprises a second semiconductor substrate (118 of fig. 4), and wherein a ratio of a first thickness of the first semiconductor substrate to a second thickness of the second semiconductor substrate is in a range of 0.5 to 2 (it’s evident form fig. 4; the ratio of thickness of 100 to 118 is between 0.5 to 2).
With respect to claim 3, Yu further discloses wherein the integrated circuit die comprises a second semiconductor substrate (118 of fig. 4), and wherein a ratio of a first thickness of the first semiconductor substrate to a second thickness of the second semiconductor substrate is in a range of 1 to 2 (it’s evident form fig. 4; the ratio of thickness of 100 to 118 is between 1 to 2).
            With respect to claim 4, Yu further discloses wherein bonding the integrated circuit die to the first semiconductor substrate comprises directly bonding a first dielectric layer (108 of fig. 4) on the first semiconductor substrate to a second dielectric layer (104) on a second semiconductor substrate of the integrated circuit die (fig. 4). 
With respect to claims 6 and 25, Yu further discloses wherein the first semiconductor substrate comprises a plurality of conductive vias (para 0060 and 0073).
With respect to claim 7, Yu further discloses wherein singulating the integrated circuit die from a wafer (fig. 27).
With respect to claim 8, Yu further discloses wherein singulating the integrated circuit die from the wafer comprises: patterning a recess in a second semiconductor substrate of the wafer (fig. 26); and after patterning the recess, applying a blade to cut through a remainder of the wafer to the recess (fig. 27; para 0057).
With respect to claim 9, Yu further discloses wherein applying the blade comprises aligning the blade to a center of the recess (para 0057; merely changing the position of blade of the saw is not critical).
With respect to claim 10, Yu further discloses wherein applying the blade comprises aligning the blade to be offset from a center of the recess. (para 0057; merely changing the position of blade of the saw is not critical).
With respect to claim 27, Yu further discloses a method comprising: bonding a device die (308a of fig. 28) to a bulk substrate (400), wherein the device die comprises a semiconductor substrate (302), and wherein a ratio of a thickness of the bulk substrate to a thickness of the semiconductor substrate is in a range of 0.5 to 2 (ratio of 400 to 302 is between 0.5 to 2); dispensing a molding compound (312) over the bulk substrate, wherein the molding compound encapsulates the device die without encapsulating the bulk substrate (312 encapsulates die 308A but not 400).
In the same embodiment Yu does not explicitly disclose planarizing the molding compound to expose the device die; and forming a redistribution layer over the molding compound and the device die.
In another embodiment, Yu discloses planarizing the molding compound to expose the device die (para 0065); and forming a redistribution layer over the molding compound and the device die (para 0023; redistribution structure). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s first embodiment by adding the adding the disclosure of second embodiment in order to manufacture a semiconductor device according to required specifications.
With respect to claim 28, Yu further discloses wherein the bulk substrate further comprises a plurality of through vias (para 0060 and 0073).
With respect to claim 29, Yu further discloses wherein the plurality of through vias has a uniform distribution across the bulk substrate (para 0060 and 0073; through vias – merely having uniform arrangement of vias is obvious to one an ordinary skilled in the art).
With respect to claim 30, Yu further discloses wherein the plurality of through vias has a high density in a first region of the bulk substrate compared to a second region of the bulk substrate, and wherein the first region of the bulk substrate overlaps the device die (para 0060 and 0073; through vias – merely having certain arrangement of vias is obvious to one an ordinary skilled in the art).
With respect to claim 31, Haba further discloses the method of claim 28, further comprising: performing a singulation process through the redistribution layer, the molding compound, and the bulk substrate while the bulk substrate is bonded to the device die, wherein after the singulation process, lateral extents of the bulk substrate, the molding compound, and the redistribution layer are equal (3 of Fig. 1E – 1G and para 0034 as well as claim 13 and are equally separated/walls).

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Haba in view of Shih et al. (US 6589852, hereinafter Shih).
With respect to claim 5, Yu/Haba discloses the method of claim 4.
Yu/Haba does not explicitly disclose forming a third dielectric layer on the first semiconductor substrate; forming an alignment mark in the third dielectric layer; and forming the first dielectric layer on the third dielectric layer and the alignment mark.
In an analogous art, Shih discloses forming a third dielectric layer on the first semiconductor substrate; forming an alignment mark in the third dielectric layer; and forming the first dielectric layer on the third dielectric layer and the alignment mark (Col. 3; lines 25-38). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu/Haba’s method by adding Shih’s disclosure in order to improve photolithography patterning process.
With respect to claim 26, Yu/Haba discloses the method of claim 21.
Yu/Haba does not explicitly disclose wherein an alignment mark is disposed between the second oxide layer and the first semiconductor substrate.
In an analogous art, Shih discloses wherein an alignment mark is disposed between the second oxide layer and the first semiconductor substrate (Col. 4; lines 20-25). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu/Haba’s method by adding Shih’s disclosure in order to improve photolithography patterning process.
         Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Haba in view of Tsai et al. (US 2014/0241034, hereinafter Tsai).
With respect to claim 23, Yu/Haba discloses the method of claim 21.
Yu discloses wherein integrated circuit die comprises a second semiconductor substrate, wherein the second semiconductor substrate comprises a first sidewall, a second sidewall (302 of fig. 28).
Yu/Haba does not explicitly disclose that the substrate comprises of a third sidewall opposite the first sidewall and the second sidewall, and wherein the second sidewall is offset from the first sidewall.
In an analogous art, Tsai discloses that the substrate comprises of a third sidewall opposite the first sidewall and the second sidewall, and wherein the second sidewall is offset from the first sidewall (fig. 16; substrate 130 has two offset on both sides of the walls). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu/Haba’s method by adding Tsai’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 24, Yu/Haba/Tsai discloses the method of claim 23.
Yu does not explicitly disclose wherein the second semiconductor substrate further comprises a fourth sidewall opposite the first sidewall and the second sidewall, and wherein the fourth sidewall is offset from the third sidewall.
In an analogous art, Tsai discloses wherein the second semiconductor substrate further comprises a fourth sidewall opposite the first sidewall and the second sidewall, and wherein the fourth sidewall is offset from the third sidewall (fig. 16; substrate 130 has two offset on both sides of the walls). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu/Haba’s method by adding Tsai’s disclosure in order to manufacture a semiconductor device according to required specifications.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. Applicant argues as follows.

    PNG
    media_image1.png
    352
    1281
    media_image1.png
    Greyscale

Examiner respectfully disagrees and submits the following:
Yu does not disclose performing singulation while the integrated circuit die remains attached to the first semiconductor substrate.
	In analogous art, Haba discloses performing singulation while the integrated circuit die remains attached to the first semiconductor substrate (3 of Fig. 1E – 1G and para 0034 as well as claim 13).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Yu’s disclosed invention and keep carrier substrate attached while singulation process is complete to provide additional support to the integrated circuit devices against vibration. 
Therefore, rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816